Citation Nr: 0423826	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for 
purposes of determining eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based on her 
deceased spouse's service is not established. 38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.  The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

In this case, however, the Board finds that any defect as to 
notice or assistance required by the VCAA is not prejudicial. 
A determination as to basic eligibility for benefits is a 
matter of whether specific legal requirements are met. When 
no amount of notice or assistance will change a claimant's 
legal status, deficiencies in notice or assistance are 
nonprejudicial. See Valiao v. Principi, 17 Vet. App. 229 
(2003) (finding nonprejudicial error in Board's failure to 
discuss amended duty to notify and failure of required 
development when appellant was ineligible as a matter of law 
for dependency and indemnity compensation). In addition, the 
VCAA provides that VA is not required to provide assistance 
to a claimant when there is no reasonable possibility that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A(a)(2). Given the nature of the issue, no 
additional assistance presents any reasonable possibility of 
substantiating her claim

Moreover, the Board concludes the discussions in the August 
2001 rating determination, the April 2003 SOC, and the 
February and April 2004 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
In a November 2003 letter, the RO informed the appellant of 
the VCAA.  It specifically notified her of VA's duty to 
notify her about her claim, VA's duty to assist her in 
obtaining evidence for her claim, what the evidence had to 
show to establish entitlement, what information or evidence 
was still needed from the appellant, where and when to send 
information, and where to contact VA if she had any 
questions.   In a February 2004 letter, the RO again informed 
the appellant of the VCAA.  It also notified the appellant of 
what it still needed, where she should send the information, 
how soon she should send it, how to contact VA, what was the 
status of her claim and how she could help, and what evidence 
VA is responsible for getting.  

With regard to the VA duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, the 
RO requested all relevant records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and she was asked to 
assist in obtaining the evidence.   The Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to her claim.  In addition to the 
November 2003 and February 2004 letters, the appellant was 
also notified of the VCAA laws and regulations as part of the 
April 2004 SSOC. 

A review of the record reveals that in a document dated in 
March 1949, from the United States Army, it was indicated 
that the decedent was a PFC. 101 NT Co., PA.  He was presumed 
to have died on October [redacted], 1944,with a finding of death 
being made on March 27, 1948.  It was noted that the data was 
compiled from the best evidence available in the files and 
was considered factually accurate in the absence to the 
contrary.  

The Department of the Army, in March 1951, certified that the 
decedent had no recognized guerrilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  

In support of her claim, the appellant submitted a document 
dated in April 1992 from the Philippines Veterans Affairs 
Office indicating that the decedent was carried on the 
updated master list of Filipino World War II veterans.  

The appellant also submitted a copy of a document from the 
Philippine Department of National Defense, dated in June 
1952, indicating that the decedent enlisted on December 7, 
1941, and was presumed dead after being severely wounded on 
January [redacted], 1942, in the battlefields of Bataan.  The 
appellant further submitted a document from the Commonwealth 
Army of the Philippines, dated in January 1946, indicating 
that the decedent had been severely wounded in action on 
January [redacted], 1942, in the battlefield at Bataan and was 
presumed dead.  

The appellant also submitted a copy of a document from the 
General Headquarters of the Armed Forces of the Philippines, 
dated in September 2002, which indicated that the decedent 
served in the 101st Nt Co. (SPAV) and was presumed dead on 
October [redacted], 1944.  

In October 2003, the RO requested that ARPERCEN reconcile the 
findings made in March 1949 and March 1951.  In response to 
the RO's request, ARPERCEN indicated that there was still no 
change and that the subject individual had no recognized 
guerilla service nor was he a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. 
§ 1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2003).  Service in the 
Regular Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a) (2003).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits. 38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Also, the Board notes that "[s]ervice department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Although several affidavits and statements of service are of 
record, these documents has not been confirmed or verified by 
official sources.  Based on Duro, these documents cannot be 
accepted as valid evidence of service.

As set out above, the United States service department has, 
on two separate occasions, certified that the appellant's 
spouse had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The service department's findings as to service are binding 
on VA for the purposes of establishing service in the U.S. 
Armed Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  Duro, 2 
Vet. App. at 532.  Accordingly, because the spouse did not 
have recognized service, the appellant does not qualify for 
VA benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based upon lack of recognized service.  Therefore, the appeal 
must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



